Per Curiam:
The title of a municipal corporation, for a right of way, in the soil of its streets, is paramount and exclusive. No private occupancy for whatever time, either adverse or permissive, vests a title inconsistent with the public use. Kopf v. Utter, 101 Pa. 27.
No title can be acquired against the public by user alone, nor lost to the public by nonuser. A turnpike is a public highway. Northern C. R. Co. v. Com. 90 Pa. 300; Pittsburgh, M. & Y. R. Co. v. Com. 104 Pa. 583.
The ground now in contention was unquestionably appropriated by the turnpike company. The exterior lines of the road were defined and distinctly marked on the ground by marble stones which still remain there in their proper places. This is wholly unlike Com. v. Miltenberger, 7 Watts, 450, where the authorities attempted to change the boundaries long after they had established them.
Decree affirmed and appeal dismissed, at the costs of the appellant.